Citation Nr: 1825371	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1976 to November 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran's claim and the RO's rating decision included only a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1   (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  As the record reflects diagnoses of other psychiatric disorders, and in light of the Court's decision in Clemons, the Board has re-characterized the issue, to include a claim for service connection for acquired psychiatric disorder to include PTSD, as noted on the title page.

The service-connection claim for a right knee disorder was initially denied in a January 1979 rating decision.  The Veteran did not appeal the January 1979 decision or submit new and material evidence within one year of the decision, and the decision thus became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, new and material evidence has been associated with the claims file; in particular, a VA examination report and the Veteran's various statements detailing injury and increased symptomatology in service.  Accordingly, this claim is reopened.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an unappealed January 1979 rating decision, the RO denied the service-connection claim for a right knee disorder.

2. The evidence received since the January 1979 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for a right knee disorder.

3.  A right knee disorder was noted at service entry.

4.  A right knee disorder, currently diagnosed as chondromalacia patella, increased in severity during service, and the evidence does not show, clearly and unmistakably, that the pre-existing right knee disorder was not aggravated by service.


CONCLUSIONS OF LAW

1. The January 1979 rating decision denying service connection for a right knee disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's service-connection claim for a right knee disorder has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for right knee chondromalacia patella are met. 38 U.S.C. §§ 1110 , 1111, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes arthritis.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Additional laws and regulations apply, when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

In this case, a June 1972 pre-service operative report from St. Anthony's Hospital reflects that the Veteran underwent arthrotomy of the right knee, excision of the torn medial meniscus.  

On service entrance examination in April 1976, the lower extremities were noted to be abnormal, and right knee surgery in 1972 was indicated.

Because a right knee disorder was noted at entry, the presumption of soundness is not applicable. Therefore, the remaining issue is whether a preexisting right knee disorder was aggravated by service.

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)); see also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.   38 C.F.R. § 3.306(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Continued service treatment records reflect that the Veteran complained of symptoms of locking, collapse, limited range of motion, pain, and effusion of the right knee in August 1976.  He indicated that he had a history of surgery in 1972, but that pain began in boot camp and was aggravated upon arrival on ship.

A November 1976 Medical Evaluation Board report reflects that the Veteran initially injured his right knee in 1972 while playing football.  He subsequently underwent right knee arthrotomy and meal meniscectomy repairs.  He then underwent physical therapy, but still had persistent and recurrent pain, buckling, and swelling.  He entered service in April 1976, and during training did not have to participate in marching or running.  After training he went aboard the U.S.S. America and developed more frequent swelling and problems with the right knee.  He was on the ship for less than 2 weeks when he fell down a ladder while carrying a buffer.  He was sent for further evaluation, which revealed no evidence of a meniscal tear.  Diagnosis of chondromalacia patella and degenerative changes of the lateral femoral condyle of the right knee, existed prior to service, was indicated.  The Board expressed that it was felt that this was a natural progression of his injury and that the physical disability was neither incurred in nor aggravated by service.  The Veteran was subsequently discharged from service.

On VA examination in July 2014, the examiner noted that the Veteran sustained a torn medial meniscus prior to service, which was repaired via an open arthrotomy.  He had persistent problems following surgery.  During active duty, he was carrying a buffer up a ladder and fell, striking his knee.  The examiner noted that examination was negative for any evidence of torn medial or lateral menisci.  He was subsequently discharge from service due to the right knee.  Following service, the Veteran reported chronic right knee pain.  He sustained a fracture to the right patella in April 2009 after a fall at home.

After examination, the examiner diagnosed right chondromalacia patella.  The examiner opined that the claimed right knee disorder was less likely than not incurred in or caused by the claimed in-service injury or event, and was not aggravated beyond its natural progression by an in-service event or injury.  In so finding, the examiner noted that the service treatment records reflected that the Veteran was seen for persistent right knee pain, but there was no treatment for a significant acute injury.  His current condition was more likely than not due to the open arthrotomy he underwent in 1972.  He had persistent and recurrent knee pain ever since the surgery, according to service treatment records.  There was no evidence of acute damage during the arthroscopic examination in service.

In various written statements, the Veteran expressed that he aggravated his right knee disorder while in service, to include as a result of the fall off of a ladder.  He noted that there was discussion of further surgery on his knee, but he was afraid of surgery with military doctors and they agreed to discharge him.

In this case, the Board finds that there was increase of the disability during service.   Service treatment record reflect that while the Veteran reported symptoms of pain prior to service following surgery, he noted increased symptoms of pain, locking, and range of motion difficulties that began in boot camp and continued through service.  

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In this case, the Board finds the other evidence of record does not clearly and unmistakably establish that the increase in disability is due to the natural progress of the disease.  While the Medical Evaluation Board found that the disability was due to natural progress, no reasoning for this determination was provided.  The 2014 VA examiner based his opinion on the lack of significant acute injury significant acute injury or damage to the knee and report of pre-service symptoms, without acknowledge the report of increased symptomatology and assessment of chondromalacia in service.

Lastly, with respect to nexus to service, the Veteran's current chondromalacia patella and related symptoms are the same as the right knee chondromalacia with symptoms of pain, limitation of motion, and effusion identified in service.  The Veteran has reported persistent and recurrent knee symptoms since the in-service injury.  Moreover, the 2014 VA examiner likewise identified a date of diagnosis of chondromalacia patella in 1976, relating the onset of the current disability to service.

Therefore, service connection for a right knee disorder, diagnosed as chondromalacia patella, is warranted.


ORDER

Service connection for right knee chondromalacia patella is granted.



REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the remaining claim on appeal is warranted.

The Veteran relates his psychiatric disorder to his traumatic experiences in service, to include his knee injury and treatment surrounding the knee problems that led to his discharge.

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis with respect to the claimed psychiatric disorder.

Post-service VA treatment records do reflect diagnosis and treatment of depressive disorder.

The Veteran has not been afforded an examination to determine the nature and etiology of the claimed acquired psychiatric disorder.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD or other psychiatric disorder, and opinion on whether any diagnosed disorder is related to service.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disorder. Any indicated tests should be accomplished. The examiner should review the record prior to examination.

The examiner should determine whether the Veteran currently suffers from PTSD, in accordance with the DSM-5. The examiner should specifically indicate whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

The examiner should also identify all current psychiatric disorders other than PTSD. For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

3. After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


